internal_revenue_service number release date index numbers ------------------------------------------- ------------------------------------------------------- -------------------------------- ---------------------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ----------------------- id no ------------------- --------------------------------------------------- telephone number --------------------- refer reply to cc ita b04 plr-123583-09 date date legend state -------------------------------- group ------------------------------------ program -------------------------------- office --------------------------------------------- entity ----------------------------------------------------------------- fund --------------------------------------------------------- condition ----------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------- industry --------------------------------- year ------- year ------- p ----------------- plr-123583-09 b --------------------------------------------------------------------------------- c ---------------------------------------- d ---------------------------------------------------------- e ----------------------------------------------------------------------- f -------- g --------- h ------------------ s --- t --- u --- v --- dollar_figurew ----------------- dollar_figurex --------- dollar_figurey ------------ dollar_figurez ------------- dear ----------------- this is in reply to entity’s request for a ruling that dollar_figurex grants it makes to or on behalf of p who purchase a b under program are not subject_to information reporting under sec_6041 of the internal_revenue_code because the payments are a purchase_price reduction or are excluded from p’s income under the general welfare exclusion facts in year the governor of state formed group to assess actions that could be taken quickly to address condition group recommended a dollar_figurew fund as the preferred economic stimulus for state’s economy and industry in particular based on group’s recommendation state enacted program in year to address condition plr-123583-09 program which is administered by office and entity a public corporation of state offers a dollar_figurex grant to p who purchase a b p must occupy the b as a c within v days following the purchase in addition p must either i pay cash for the b or ii qualify for a d from a lender participating in program and be financially able to pay for e entity does not work directly with p unless they pay cash for a b p do not have to be first-time p but they cannot already own f under program p’s adjusted_gross_income must not exceed dollar_figurey for single individuals or dollar_figurez for married couples the group and the state legislature were of the view that restricting participation in program to lower income persons would not produce the desired result of reducing condition entity represents that final statistics for program reflect that the median income of p who received grants was u percent of the state wide median income figure published by the u s department of housing and urban development based on a family of four persons the g for transactions for the purchase by p of a b is scheduled at a h when the g documents have been signed the h faxes the required documents to entity and requests entity to wire the dollar_figurex grant to the g entity’s view is that the dollar_figurex grants are not gross_income to p either as purchase_price reductions or under the general welfare exclusion entity asserts that treating its contribution of a dollar_figurex grant at closing for the benefit of p as a purchase_price reduction is consistent with the judicial and administrative precedents discussed below in addition entity’s view is that the dollar_figurex grants are excluded from income under the general welfare exclusion because program promotes the general welfare of state residents by stimulating the industry a key sector in state’s economy and by benefitting participants who are principally persons of low and moderate income we do not agree law and analysis purchase_price reduction sec_61 provides that except as otherwise provided gross_income means all income from whatever source derived under sec_61 congress intends to tax all gains and undeniable accessions to wealth clearly realized over which taxpayers have complete dominion 348_us_426 1955_1_cb_207 revrul_2005_46 2005_2_cb_120 governmental grants are includible in gross_income under sec_61 unless excluded from gross_income by law see revrul_85_39 1985_1_cb_21 dividend payments alaska makes to all adult residents to encourage them to remain in the state and thereby reduce social economic and political instability are gross_income under sec_61 freedom newspapers inc v commissioner tcmemo_1977_429 involves a payment by a seller’s broker to a purchaser that the court found to be part of the plr-123583-09 purchase transaction between the seller and the purchaser of newspapers the seller insisted on the sale of a group of newspapers one of which the purchaser did not wish to purchase because the seller’s broker’s commission depended on selling the entire group of newspapers the broker induced the purchaser to purchase the entire group of newspapers by agreeing to pay the purchaser dollar_figure unless the broker resold one of the newspapers at purchaser’s cost within one year of closing the broker paid the purchaser dollar_figure when the broker was unable to sell the newspaper at the agreed price the court held that the dollar_figure was not income to the purchaser but rather a purchase_price reduction that reduced the purchaser’s basis in the purchased property because the agreement with the seller’s broker was intended to and succeeded in inducing the purchaser’s purchase 2_f3d_359 10th cir rev’g on other grounds t c memo on remand t c memo involved commissions waived by an insurance agent who pursuant to contracts with clients paid only the net_premiums to the insurance_company because the agent contractually waived his right to a commission the court held that the agent never had actual or constructive receipt of the commissions and therefore were not gross_income to him the court analogized these facts to a situation in which a real_estate broker cuts his normal agent’s commission to make a sale of real_property f 3d pincite revrul_76_96 1976_1_cb_23 suspended on another issue by revrul_2008_26 2008_21_irb_985 addresses the tax treatment of rebates an automobile manufacturer paid to retail customers the manufacturer paid rebates to its dealer’s retail customers who independently negotiated at arm’s length with the dealer to arrive at a purchase_price for the new automobiles the ruling holds that the rebates represent an adjustment to the purchase_price of the automobiles and are not includible in a customer’s gross_income revrul_2006_27 2006_1_cb_915 addresses a situation in which a nonprofit corporation makes grants to low-income individuals and families to provide all or part of the funds they need to make a downpayment on a home in substantially_all of the cases in which the nonprofit corporation makes the grants it receives a payment from a home seller the amount of the home seller payment to the nonprofit corporation directly correlates to the amount of the grant that the nonprofit corporation makes to the individual or family the ruling holds that the grants are purchase_price reductions and thus are not includible in the grant recipients’ gross_income revrul_2008_26 clarifying and superseding revrul_2005_28 2005_1_cb_997 involves medicaid rebates a drug manufacturer pays to a state medicaid agency federal_law requires drug manufacturers to sign a rebate agreement with the u s department of health and human services to gain access the medicaid-funded portion of the pharmaceutical market the rebate agreement requires the drug manufacturer to pay to state medicaid agencies a portion of the price that the agencies pay retailers plr-123583-09 for certain drugs dispensed to medicaid beneficiaries the ruling holds that the medicaid rebates are purchase_price adjustments because the payments are made with the purpose and intent of reaching an agreed upon net selling_price and the agreements providing for such payments are negotiated and agreed to before the sale from the manufacturer to the wholesaler takes place in each of the situations described above a party to the transaction took action to induce the sale of property by reducing the sales_price directly by reducing or rebating part of the sales_price or indirectly by foregoing or rebating commissions that were dependent on the sale of the property by contrast entity is not a party to the sales transactions and the dollar_figurex grants do not affect the amount received by any seller lender broker or other party to the purchase by p of a b each party to a sale receives the full amount that is due to them no party receives less to induce the sale of a b to p thus the dollar_figurex grants are a cash subsidy entity makes to p not a purchase_price reduction of a b that p purchase general welfare exclusion although sec_61 provides for broad includibility in gross_income the service has consistently held that payments to individuals by governmental units under legislatively provided social benefit programs for the promotion of general welfare are not includible in the recipient’s gross_income to qualify under the general welfare exclusion payments must i be made from a governmental fund ii be for the promotion of the general welfare ie generally based on individual or family needs and iii not represent compensation_for services revrul_2005_46 in 88_tc_1293 acq on another issue 1989_2_cb_1 the court noted that the general welfare exclusion has been applied when the grant was received under a program requiring the individual recipient to establish need and that the exclusion did not apply to grants received under social welfare programs that did not require recipients to establish individual need thus the general welfare exclusion does not apply to governmental payments to individuals without regard to their financial status health educational background or employment status see revrul_85_39 dividend payments made by a state to all adult residents regardless of need or generally to payments to businesses see rev_rul program was created as the preferred economic stimulus for the state economy in general and industry in particular and to reduce condition that program is intended to benefit all state residents by stimulating the industry in state is not itself sufficient for the dollar_figurex grants made to p to qualify under the general welfare exclusion to qualify under the general welfare exclusion the dollar_figurex program grants must be made to individuals based on individual need see revrul_2005_46 and bailey plr-123583-09 here group and the state legislature did not restrict program grants to lower income individuals because to do so would not have produced the desired result of reducing condition entity has not indicated that the purpose of program is to help needy p purchase a b in fact program participants either must pay cash for a b or be sufficiently financially solvent to obtain a d and pay for e thus the dollar_figurex grants are not made to individuals based on financial need instead individuals qualify for a grant only if they have financial ability to pay in addition nearly s percent of married couples and over t percent of unmarried individuals meet the income limitations of program these income limitations standing alone do not establish need thus program is similar to programs under which payments are made to state residents regardless of financial status health educational background or employment status see revrul_76_131 1976_1_cb_16 bonuses paid_by state to long-time senior citizen residents not excludable as general welfare because the program is not needs based see also revrul_85_39 therefore the dollar_figurex grants that entity makes to p under program do not qualify for exclusion from income under the general welfare exclusion conclusions under sec_61 because the dollar_figurex grants are not purchase_price reductions or excluded from income under the general welfare exclusion they are includible in the gross_income of p under sec_61 information reporting sec_6041 and sec_1_6041-1 of the income_tax regulations provide with exceptions not applicable here that all persons engaged in a trade_or_business and making payment in the course of such trade_or_business to another person of rent salaries wages premiums annuities compensations remunerations emoluments or other fixed or determinable gains profits and income aggregating dollar_figure or more in the taxable_year must file an information_return with the internal_revenue_service by sec_6041 the payor is required to furnish an information statement to the payee for payments of dollar_figure or more sec_1_6041-1 requires a payor to report on forms and the sec_6041 information reporting requirement applies to payments made during the calendar_year to another person of fixed or determinable income sec_1_6041-1 sec_1_6041-1 provides that income is fixed when paid in amounts definitely predetermined income is determinable whenever there is a basis of calculation by which the amount to be paid may be ascertained information reporting requirements may also apply to payments made by the united_states or a state sec_1_6041-1 provides in part that information returns on plr-123583-09 forms and of payments made by a state or political_subdivision agency_or_instrumentality thereof shall be made by the officer_or_employee of such state or political_subdivision agency_or_instrumentality thereof having control of such payments or by the officer_or_employee appropriately designated to make such returns each dollar_figurex grant that entity which is described in sec_1_6041-1 pays to or on behalf of p is gross_income to p that is fixed in amount under sec_1_6041-1 in addition each grant is dollar_figure or more conclusion because the dollar_figurex grants entity makes to or on behalf of p under program are includible in p’s gross_income entity is subject_to the information reporting requirements of sec_6041 and d for the dollar_figurex grant payments this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations that entity submitted under penalties of perjury while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination entity must attach to any income_tax return to which it is relevant a copy of this letter or if it files its returns electronically a statement providing the date and control number of this letter_ruling in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely michael j montemurro branch chief office of associate chief_counsel income_tax accounting cc
